     Case 4:21-cv-00225-SDJ Document 1 Filed 03/22/21 Page 1 of 4 PageID #: 1




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

DENALI ADVANCED INTEGRATION
          Plaintiff

v.                                                     Civil Action No.: 4:21-cv-225

GARCIA, JONATHAN
           Defendant

     PLAINTIFF DENALI ADVANCED INTEGRATION’S ORIGINAL COMPLAINT

         Plaintiff Denali Advanced Integration files this Original Complaint against Defendant

Jonathan Garcia, and alleges as follows:

                                             PARTIES

1.       Plaintiff Denali Advanced Integration is a corporation organized under the laws of the State

of Washington with its principal place of business in King County, Washington.

2.       Defendant Jonathan Garcia is a citizen and domiciliary of the State of Texas. Defendant

Garcia may be served with process at his last known place of residence, 11707 Strand Street,

Dallas, Texas 75218, or wherever he may be lawfully found.

                                   JURISDICTION AND VENUE

3.       This Court has subject matter jurisdiction under 28 U.S.C. § 1332, because there is

diversity of citizenship between the parties and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

4.       Venue is proper under 28 U.S.C. § 1391(b)(3) because Defendant Garcia is subject to the

Court’s personal jurisdiction.

                                   FACTUAL BACKGROUND

5.       Plaintiff hired Defendant on August 17, 2020 to work in Plaintiff’s warehouse facility in

Plano, Texas. Through his employment, Defendant had access to Plaintiff’s warehouses and the

4830-9407-9201.3
                                                                                              Page | 1
      Case 4:21-cv-00225-SDJ Document 1 Filed 03/22/21 Page 2 of 4 PageID #: 2




inventory stored within them. See Declaration of Stephen Gonzales attached as Exhibit A; see

also Denali Investigation Report attached as Exhibit A-1.

6.       As of March 8, 2021, Defendant had been absent from work for several days. Numerous

attempts by Plaintiff’s staff to reach Defendant went unanswered.

7.       At approximately 11:00 a.m. on March 9, 2021, two Denali employees working in the

company’s warehouse in Plano, Texas observed Defendant walk in the back door of the warehouse

two and directly to a pallet of cases of new iPhones. Defendant stopped to pick up five cases of

boxed iPhones and Plaintiff removed them from the warehouse, got in his personal car, and left.

8.       After the two employees advised their supervisor of the Defendant’s apparent theft,

Plaintiff determined that Defendant had stolen five cases of new, boxed iPhones from Plaintiff’s

warehouse.

9.       Plaintiff has not denied his theft. Rather, when one of Plaintiff’s supervisors sent a phone-

text message to Defendant and instructed Defendant to return the phones, Defendant responded

“Look Mark I’m a street n****” after which, instead of denying his theft Defendant threatened to

expose what Defendant asserted is his supervisor’s own purported wrongdoings if his supervisor

pursued a legal remedy.

10.      A legal remedy is clearly warranted and necessary.

                                      CAUSES OF ACTION

                                             Conversion

11.      Plaintiff owned or legally possessed of the 192 iPhones at issue in this action.

12.      Defendant unlawfully and without authorization exercised dominion and control over

Plaintiff’s 192 iPhones to the exclusion of, or inconsistent with Plaintiff’s rights as owner or legal

possessor. Plaintiff has made demand upon Defendant to return its property and Defendant has



4830-9407-9201.3
                                                                                               Page | 2
      Case 4:21-cv-00225-SDJ Document 1 Filed 03/22/21 Page 3 of 4 PageID #: 3




refused; indeed threatening Plaintiff’s employee.

13.      As a result of Defendant’s conversion, Plaintiff is entitled to the return of the property and

damages for Plaintiff’s loss of use during the time of its detention or damages in the amount of the

fair market value of the property at the time and place of the conversion.

                                       Texas Theft Liability Act

10.      Plaintiff also sues under the Texas Theft Liability Act, Chapter 34 TEX. CIV. PRAC. & REM.

CODE, for damages and attorney’s fees.

                                    CONDITIONS PRECEDENT

11.      Plaintiff has fulfilled all conditions precedent to Plaintiff’s claims for relief.

                                   DEMAND FOR JURY TRIAL

12.      Plaintiff demands a jury trial and has submitted the appropriate jury fee with Plaintiff’s

original complaint.




4830-9407-9201.3
                                                                                                Page | 3
    Case 4:21-cv-00225-SDJ Document 1 Filed 03/22/21 Page 4 of 4 PageID #: 4




                                                PRAYER

         Plaintiff respectfully requests the Court award Plaintiff judgment against Defendant for the

cause of action Plaintiff brings in this complaint, and order relief in the form of replevin, or,

alternatively, actual damages, along with prejudgment and post-judgment interest, costs of court,

attorney’s fees, recovery of its expert witness fees and deposition costs, if any, and for such other

relief to which Plaintiff is justly entitled.



    Dated: March 22, 2021                       Respectfully submitted,
                                                LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                /s/ William S. Helfand
                                                WILLIAM S. HELFAND
                                                Texas Bar No.: 09388250
                                                ELLIOT J. KUDISCH
                                                Pro Hac Vice Forthcoming
                                                D.C. Bar No.: 229677
                                                24 Greenway Plaza, Suite 1400
                                                Houston, Texas 77046
                                                Tel: (713) 659-6767
                                                Fax: (713) 759-6830
                                                Email: bill.helfand@lewisbrisbois.com
                                                Email: elliot.kudisch@lewisbrisbois.com

                                                ATTORNEYS FOR PLAINTIFF
                                                DENALI ADVANCED INTEGRATION




4830-9407-9201.3
                                                                                              Page | 4
